Exhibit 10.29

PROMISSORY NOTE

Up to $10,000,000

San Diego, CA

 

October 31, 2016

 

1.Principal and Interest. For value received, as herein provided, Celularity,
Inc., a Delaware corporation (“Borrower”), promises to pay to Sorrento
Therapeutics, Inc., a Delaware corporation (“Lender”), the principal sum of up
to $10,000,000.  Concurrent with the date hereof, Lender shall advance
$5,000,000 as principal to Borrower (the “Initial Loan”).  In the event that at
any time prior to the Maturity Date (as defined below), Borrower’s available
cash-on-hand is less than $1,000,000, as certified in writing by Borrower’s
Chief Executive Officer to Lender, Lender shall loan Borrower (at Borrower’s
request) up to an additional $5,000,000 of principal, in such amounts and on
such dates, as elected by Borrower in writing following the date hereof and
prior to the Maturity Date (each, a “Subsequent Loan” and collectively with the
Initial Loan, the “Loan”); in each case provided that (a) no Event of Default
(as defined below) has occurred at or prior to such request by Borrower for a
Subsequent Loan, and (b) no individual Subsequent Loan shall exceed $1,000,000.
Interest shall accrue on the Initial Loan, and each Subsequent Loan, as
applicable, from the date of such advance at a per annum rate equal to the
lesser of (i) 10.0%, and (ii) the maximum interest rate permitted under law.

2.Maturity; Payment of the Loan. Unless this Loan is forgiven pursuant to
Section 4, the outstanding principal of the Loan (including accrued interest
thereon pursuant to the terms hereof) shall be due and payable in full on the
earlier to occur of (i) 5:00 p.m. PT on the first day immediately following the
Deadline (as defined below), and (iii) an Event of Default (as defined below)
(the “Maturity Date”). The outstanding principal and accrued interest thereon
under the Loan shall be paid in lawful money of the United States of America.

3.Prepayment. This Promissory Note may not be prepaid in full or in part without
the prior written consent of Lender.

4.Forgiveness. The Loan, and all amounts owing by Borrower pursuant to this Note
shall automatically be deemed forgiven, discharged, cancelled and satisfied in
full (and no further amounts shall thereupon be owing by Borrower pursuant to
this Note), upon the occurrence of the following events (provided that no Event
of Default shall have previously occurred):  (i) Borrower raises at least $100
million in gross proceeds after the initial date of issuance of this Note based
on the Initial Loan (the “Issue Date”) and on or prior to the one-year
anniversary of the Issue Date (the “Deadline”), excluding proceeds from the
Loan, through the sale of capital stock of Borrower in one or more private
placement capital-raising transactions, and (ii) Borrower consummates a firm
commitment underwritten initial public offering of common stock of Borrower on
or before the Deadline in which Borrower is valued as of immediately prior to
the IPO, based on an initial offering price to the public in the IPO, at $1
billion or more.  Lender and Borrower acknowledge and agree that Lender is a
shareholder in Borrower and the Loan has been made in connection with the
Lender’s acquisition of capital stock in the Borrower.  Accordingly, to the
extent that and in the event that the amounts owing pursuant to this Note are
properly treated and classified as “indebtedness” for U.S. federal tax purposes,
any forgiveness, discharge, cancellation and satisfaction of all amounts owing
pursuant

 

--------------------------------------------------------------------------------

 

to this Note pursuant to this Section 4 or otherwise shall be treated and
accounted for by Borrower and Lender for all U.S. federal and applicable state
and local tax purposes as described in Section 108(e)(6) of the Internal Revenue
Code of 1986, as amended (and any comparable provisions of any applicable state
and local tax laws), and in no event shall either the Borrower or Lender report
or account for such events as giving rise to any taxable income to Borrower from
the cancellation of indebtedness or similar characterization for U.S. federal
income and applicable state and local tax purposes.    

5.Seniority. Borrower’s obligations under this Promissory Note are and shall at
all times be senior in right of repayment to Borrower’s other outstanding
obligations. Borrower hereby represents and warrants to Lender that Borrower has
no outstanding loan or similar obligations. Borrower shall not borrow any funds,
or incur any other loan or similar debt obligation, prior to the repayment of
Borrower’s obligations under this Promissory Note in full without Lender’s prior
written consent.

6.Default. The occurrence of any of the following shall constitute an “Event of
Default” under this Promissory Note: (a) Borrower shall fail to pay (i) when due
any principal or interest payment on the due date hereunder or (ii) any other
payment required under the terms of this Promissory Note on the date due and
such payment shall not have been made within five days of Borrower’s receipt of
Lender’s written notice to Borrower of such failure to pay; (b) Borrower shall
(1) apply for or consent to the appointment of a receiver, trustee, liquidator
or custodian of itself or of all or a substantial part of its property, (2) make
a general assignment for the benefit of its or any of its creditors, (3) be
dissolved or liquidated, (4) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (5) take any action for the purpose of
effecting any of the foregoing; (c) proceedings for the appointment of a
receiver, trustee, liquidator or custodian of Borrower or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Borrower or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered or such proceeding shall not be dismissed or discharged within 30 days
of commencement; (d) Borrower shall breach any material term of this Promissory
Note or any other material agreement of Borrower (including, without limitation,
a breach of any of the representations, warranties and covenants set forth in
Section 14 or Section 15); (e) Borrower shall default under any loan, extension
of credit, security agreement, purchase or sale agreements, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or Borrower’s ability to repay this Promissory Note
or perform Borrower’s obligation under this Promissory Note, or (f) Borrower
shall become unable to timely pay its bills as they become due and payable.  

7.Attorneys’ Fees. If any attorney is engaged by Lender or if Lender incurs any
costs or expenses because of any default hereunder or as the result of actions
to enforce or defend any provision of this Promissory Note, Borrower shall pay
upon demand Lender’s reasonable attorneys’ fees and all costs and expenses so
incurred by Lender.

-2-

--------------------------------------------------------------------------------

 

8.No Waiver By Lender. No waiver of any default shall be implied from any
failure of Lender to take any action or any delay by Lender in taking action
with respect to any such default or from any previous waiver of any similar or
unrelated default. A waiver of any term of this Promissory Note must be made in
writing and shall be limited to the express written terms of such waiver.

9.Certain Waivers. Borrower and all endorsers jointly and severally waive
diligence, grace, demand, presentment for payment, exhibition of this Promissory
Note, protest, notice of protest, notice of dishonor, notice of demand, notice
of nonpayment, notice of default or delinquency, notice of acceleration, notice
of costs or expenses and interest thereon, and notice of any late charges and
any and all exemption rights against the indebtedness evidenced by this
Promissory Note, and agree to any and all extensions or renewals from time to
time without notice and to any partial payments of this Promissory Note made
before or after maturity, and that no such extension, renewal or partial payment
shall release any one or all of them from the obligation of payment of this
Promissory Note or any installment of this Promissory Note, and consent to
offsets of any sums owed to any one or all of them by Lender at any time.

10.Loss, Theft, Destruction or Mutilation of Promissory Note. In the event of
the loss, theft or destruction of this Promissory Note, upon Borrower’s receipt
of a reasonably satisfactory indemnification agreement executed in favor of
Borrower by the party who held this Promissory Note immediately prior to its
loss, theft or destruction, or in the event of the mutilation of this Promissory
Note, upon Lender’s surrender to Borrower of the mutilated Promissory Note,
Borrower shall execute and deliver to such party or Lender, as the case may be,
a new promissory note in form and content identical to this Promissory Note in
lieu of the lost, stolen, destroyed or mutilated Promissory Note.

11.Time. Time is of the essence with respect to each and every provision hereof.

12.Choice of Law; Venue. This Promissory Note shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of interest principles. Borrower and Lender consent to the jurisdiction of the
County of San Diego, State of California, for any action arising out of matters
related to this Promissory Note. Borrower and Lender hereby waive the right to
commence an action in connection with this Promissory Note in any court outside
of that specified in this provision.

13.Waiver of Jury Trial. Each of Lender and Borrower hereby waive trial by jury
in any action or other proceeding (including counterclaims), whether at law or
equity, brought by Borrower or Lender against the other on matters arising out
of or in any way related to or connected with this Promissory Note, any other
document executed in connection with the Loan or any transaction contemplated by
and between Borrower and Lender with respect to the Loan.

14.Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

(a)Lender has all requisite power and authority to execute and deliver this
Promissory Note;

-3-

--------------------------------------------------------------------------------

 

(b)All action on Lender’s part required for the lawful execution, delivery and
performance of this Promissory Note has been taken;

(c)Upon its execution and delivery, this Promissory Note will be a valid and
binding obligation of Lender, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies; and

(d)Henry Ji, Ph.D. (“Dr. Ji”), David Deming and Jaisim Shah have been, as of the
Initial Loan, appointed to Borrower’s Board of Directors (the “Board”) and each
committee of the Board, in each case to serve until (i) this Promissory Note is
repaid in full or no longer outstanding (the “Termination Date”), at which time
one such member shall resign from the Board; provided, however, that Dr. Ji and
one other designee of Lender shall remain as members of the Board provided that
the contribution of TNK Therapeutics, Inc. (“TNK”) by Lender to Borrower is
consummated by the later to occur of (a) ninety (90) days following the
Termination Date, and the (b) the date Celgene Corporation completes its entire
contribution of the assets to Borrower in accordance with that certain
Non-Binding Term Sheet, made as of September 8, 2016, by and between
Cellularity, Inc. and Celgene (in the form provided to Lender on October 16,
2016), or (ii) his successor is duly elected or qualified or until his earlier
death, disqualification, resignation or removal.

15.Covenants. So long as this Promissory Note remains unpaid or outstanding,
Borrower covenants that Borrower shall take all actions necessary to ensure
that: (a) the Board appoints each of Henry Ji, Ph.D., David Deming and Jaisim
Shah to any future committee of the Board, in each case so long as such
individual is a member of the Board, and (b) the Board maintains the authorized
number of members of the Board at no more than seven members.

16.Entire Agreement. This instrument contains the entire agreement between the
parties relating to the subject matter contained herein. This Promissory Note
supersedes any prior oral or written agreement between the parties relating to
the subject matter contained herein. No term of this Promissory Note may be
waived, modified or amended except by an instrument in writing signed by Lender
and Borrower. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

17.No Impairment. Borrower will not, by amendment of its certificate of
incorporation or bylaws, as each may be amended or restated from time to time,
or through reorganization, consolidation, merger, dissolution, sale of assets or
another voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Promissory Note (including, without limitation, the
covenants set forth in Section 15), but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of Lender under
this Promissory Note against impairment.

18.Successors and Assigns. This Promissory Note may not be assigned or
transferred (a) by Borrower to any person at any time without the written
consent of Lender, or (b) by

-4-

--------------------------------------------------------------------------------

 

Lender to any person at any time without the written consent of Borrower, except
to an Affiliate of Borrower. For purposes of this Promissory Note, an
“Affiliate” means any individual, entity or trust who or which, directly or
indirectly, controls, is controlled by, or is under common control with Lender.
This Promissory Note shall inure to the benefit of and be binding upon the
parties hereto and their permitted assigns.

19.Headings. The headings of the various Sections herein are for reference only
and shall not define, modify, expand or limit any of the terms or provisions of
this Promissory Note.

20.Counterparts. This Promissory Note may be executed in one or more
counterparts, each of which shall be enforceable against the parties that
execute such counterparts, and all of which together shall constitute one and
the same instrument.

21.Severability. If any term or provision of this Promissory Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Promissory
Note or invalidate or render unenforceable such term or provision in any other
jurisdiction.

[Remainder of Page Intentionally Left Blank]




-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Promissory Note as of
the date first above written.

 

BORROWER:

 

LENDER:

 

 

 

 

 

Celularity, Inc.

 

Sorrento Therapeutics, Inc.

 

 

 

 

 

By:

/s/ Robert Hariri, MD, Ph.D.

 

By:

/s/ Henry Ji, Ph.D.

Name:

Robert Hariri, MD, Ph.D.

 

Name:

Henry Ji, Ph.D.

Its:

CEO

 

Its:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

-6-